             Case 1:17-cv-20003-EGT Document 108 Entered on FLSD Docket 10/03/2018 Page 1 of 2


                                                        United States District Court
                                              SOUTHERN DISTRICT OF FLORIDA – MIAMI DIVISION

NARCISA PEREZ CHAVEZ,
                                                                         PLAINTIFF’S AMENDED EXHIBIT LIST
                         Plaintiff,                                      CASE NO.: 17-20003-CIV-TORRES
            vs.
                                                                         [CONSENT CASE]
BERNARDA M ARANCEDO,

                         Defendant.

                                         PLAINTIFFS’ ATTORNEY                    DEFENDANT’S ATTORNEY

                                         J.H. ZIDELL, ESQ.                       JAMES D. WHISENAND, ESQ.
PRESIDING JUDGE
                                         J.H. ZIDELL, P.A.                       WHISENAND & TURNER, P.A.
THE HONORABLE                            300-71ST STREET                         501 BRICKELL KEY DRIVE, SUITE 602
MAGISTRATE JUDGE                         SUITE 605                               MIAMI, FL 33131
EDWIN G. TORRES                          MIAMI BEACH, FL 33141                   PH: 305-375-8484
                                         305-865-6766                            FAX: 305-374-2919
                                         FAX: 305-865-7167                       EMAIL: AL@W-TGROUP.COM
    TRIAL DATE(S)

10/9/18
                        DEF
           DEF.                    DATE
PLF.       NO
                     OBJECTIONS   OFFERE           ADMITTED   ’’
NO                                  D    MARKED               DESCRIPTION OF EXHIBITS

                    I, A, R, H
                    – Not
                    previously                                Plaintiff’s Mathematical Calculation of Damages, redacted as to
1                   produced                                  liquidated damages, attorneys’ fees/costs (demonstrative aid).
2                   R, UP                                     Plaintiff’s First Request for Admissions to Defendant.
                    R, I, UP,                                 Defendant’s Response to Plaintiff’s First Request for
3                   H                                         Admissions to Defendant.
4                   R, UP                                     Plaintiff’s First Request for Production to Defendant
                    R, I, UP,                                 Defendant’s Response to Plaintiff’s First Request for
5                   H                                         Production to Defendant.
                    R, UP                                     Plaintiff’s Notice of Serving First Set of Interrogatories to
                                                              Defendant and Plaintiff’s First Set of Interrogatories to
6                                                             Defendant.
                    R, I, UP,
7                   H                                         Defendant’s Responses to Plaintiff’s First Set of Interrogatories.
                    R, I, UP,                                 Defendant’s Supplement to Defendant’s Response to Plaintiff’s
8                   H                                         First Request for Production to Defendant.
                    R, I, UP,                                 Defendant’s Amendment to Supplement Defendant’s Response
9                   H                                         to Plaintiff’s First Set of Interrogatories to Defendant.
10                  R, UP                                     Defendant’s U.S. Individual Income Tax Return 2013.
11                  R, UP                                     Defendant’s U.S. Individual Income Tax Return 2014.
12                  R, UP                                     Defendant’s U.S. Individual Income Tax Return 2015.
13                  R, UP                                     Defendant’s U.S. Individual Income Tax Return 2016.
        Case 1:17-cv-20003-EGT Document 108 Entered on FLSD Docket 10/03/2018 Page 2 of 2
            I, A, H                             Miami-Dade Property Appraiser Page for 10 Cape Florida Drive,
                                                Key Biscayne, FL 33149. (Produced by Defendants in Response
14                                              to Plaintiff’s Request for Production).
            I, R, A,                            PLAINTIFF RESERVES THE RIGHT TO INTRODUCE ANY
            UP, H                               DOCUMENTS PRODUCED DURING DISCOVERY IN THIS
15                                              CASE.
                                                PLAINTIFF RESERVES THE RIGHT TO INTRODUCE ANY
                                                EXHIBITS LISTED ON DEFENDANT’S EXHIBIT LIST,
16                                              WITHOUT WAIVING ANY OBEJCTIONS.
            I, R, A,                            PLAINTIFF RESERVES THE RIGHT TO INTRODUCE ANY
17          UP, H                               EXHIBITS IN ANY DEPOSITIONS TAKEN IN THIS CASE.
            I, R, A,
18          UP, H                               ALL REBUTTAL AND IMPEACHMENT EXHIBITS.
            R, UP                               Plaintiff’s Notice of Serving Supplemental Interrogatories, dated
19                                              2/12/18.
            R, I, UP,                           Defendant’s Response to Plaintiff’s Notice of Serving
20          H                                   Supplemental Interrogatories, dated 2/12/18.
            R, I, UP,                           Defendant’s Amended Response to Plaintiff’s Notice of Serving
21          H                                   Supplemental Interrogatories, dated 2/12/18.
            R, UP                               Plaintiff’s Supplemental Request for Production to Defendant,
22                                              dated 2/12/18.
            R, I, UP,                           Defendant’s Response to Plaintiff’s Supplemental Request for
23          H                                   Production to Defendant, dated 2/12/18.
            R, I, UP,                           Defendant’s Amended Response to Plaintiff’s Supplemental
24          H                                   Request for Production to Defendant, dated 2/12/18.
            R, UP                               Plaintiff’s Supplemental Request for Production to Defendant,
25                                              dated 5/22/18.
            R, I, UP,                           Defendant’s Response to Plaintiff’s Supplemental Request for
26          H                                   Production to Defendant, dated 5/22/18.


     Defendant objects to any and all documents not previously and/or timely produced through the course of
     litigation.
